UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

PEGGY MAYS ET AL. CIVIL ACTION

VERSUS

CHEVRON PIPE LINE CO. ET AL. NO.: 14-03098-BAJ-CBW
RULING AND ORDER

 

Before the Court is Chevron Pipe Line Company’s Motion in Limine
(Doc. 161) to exclude a post-accident investigation report. For the reasons that

follow, the Motion (Doc. 161) is DEN]ED.
I. BACKGROUND

This wrongful death action arises from a pipeline accident on a drilling
platform in Louisiana territorial waters. (Doc. 1). James Mays was killed when
components of a pressurized valve dislodged and struck him in the head. (Id,.).

Members of his family sued the pipeline operator, Chevron, for negligence (Id.).

After the accident, Chevron prepared an investigation report. (Doc. 161~2). Tlie
report makes factual flndings, identifies root causes, and recommends corrective
actions. (Id.). Chevron moves to exclude the report on the grounds that it contains

hearsay and evidence of subsequent remedial measures. (Doc. 161).1

 

1 Chevron also argues that the report contains inadmissible legal conclusions (Doc. 161-l at 8). The
f ourt declines to address the argument because it is not fully developed: Chevron does not identify
any specific legal conclusion it wishes the Court to exclude. (Id.).

1

II. LEGAL STANDARD

The party objecting to the admissibility of evidence bears the burden of
showing that the evidence is inadmissible Lyondell Chem. Co. v. Occidento,l Chem.

Corp., 608 F.Bd 284, 295 (5th Cir. 2010).
III. DISCUSSION
A. Hearsay

Chevron asks the Court to exclude the investigation report because it contains
inadmissible hearsay (Doc. 161-1 at 4). Chevron asserts that its employees prepared
the report using information they gathered by interviewing witnesses and reviewing

documents (Id.).

Hearsay is generally not admissible. FED. R. EVID. 802. A statement is not
hearsay if it is offered against an opposing party and was made by that party in an
individual or representative capacity. FED. R. EVID. 801(d)(2). The investigation
report is not hearsay because it was made by Chevron and is now offered against
Chevron. See, e.g., Williams v. Asplundh Tree Expert Co., No. 3:05-CV-479-J-33, 2006
WL 2868923, at *5 (M.D. Fla. Oct. 6, 2006) (investigation report admissible as a

party-opponent admission).

Because Chevron’s investigation report is not hearsay when offered against
Chevron, the Court denies Chevron’s motion to exclude the report on hearsay

grounds2
B. Subsequent Remedial Measures

Chevron asks the Court to exclude the investigation report under Federal Rule
of Evidence 407 because it contains evidence of subsequent remedial measures (Doc.
161-1 at 4-5). Chevron asserts that three sections of the report~sections 6.3, 9.0, and

100-recommend actions that it should take to prevent similar accidents (Ic£.).

Evidence of measures taken that would have made an earlier injury less likely
to occur is inadmissible to prove negligence FED. R. EVID. 407. Rule 407 does not apply
to Chevron’s investigation report because the report itself is not a measure that would
make an injury less likely to occur. See Bmzos River Auth. v. GE lonics, Inc., 469 F.Sd
416, 431 (5th Cir. 2006) (trial court abused its discretion when it excluded post-event
investigation report on Rule 407 grounds). So the Court denies Chevron’s motion as to

the report itself.

The report’s recommendations present a separate issue. Courts have split on
the question whether Rule 407 applies to recommendations in post-event investigation

reports. See Ponds v. Force Corp., No. 16-CV-1935, 2017 WL 67530, at *2 (E.D. La.

 

2 Chevron cites a non-precedential opinion to support its hearsay argument See Chapman U. Ensco
Offshore Co., 463 F. App’x 276 (5th Cir. 2012) (per curiam). Chapmun held that a district court did not
abuse its discretion when it excluded a post~accident investigation report as hearsay. Id. at 279. The
Chapmon, court did not analyze the admissibility of the report under Federal Rule of Evidence
801(d)(2); rather, it concluded that the plaintiff-appellant failed to show that the report was admissible
as a business record under Federal Rule of Ev"idence 803(6). Id.

3

Jan. 6, 2017) (holding that Rule 407 applies); Robinson v. Diamond Offshore Mgm,t.
Co-, No. 04-CV-1899, 2006 WL 197010, at *3 (E.D. La. Jan. 26, 2006) (holding that
Rule 407 does not apply). But the Court need not now take a side: Chevron has not
explained whether it actually implemented any of the measures recommended in
sections 6.3, 9-0, and 10.0. Brazos River Auth., 469 F.3d at 431 (“Rule 407 prohibits
evidence of measures, and those only if actually implemented[.]”) (emphasis added).
Brazos River Auth., 469 F.3d at 431. The Court therefore denies Chevron’s motion as
to sections 6.3, 9.0, and 10.0 of the investigation report. Chevron is free to re-urge its
motion as to the report’s recommendation sections if it concludes that the

recommended measures were actually implemented
IV. CONCLUSION
Accordingly,

IT IS ORDERED that Chevron Pipe Line Company’s Motion in Limine

(Doc. 161) is DENIED.

Baton Rouge, Louisiana, this qzé' day of January, 2019.

6»@,9>£/~

JUDGE Bl'ums}A. JAcKsoN
UNITED sTATEs DIsTRIcT CoURT
MIDDLE ms'rsic'r or LouisiANA

